In an ingenious argument the appellant's counsel in his motion for rehearing insists that the evidence was wholly circumstantial and that tested by the law governing that class of testimony was not sufficient to show that the whiskey in question was possessed for the purpose of sale. A rather comprehensive statement of the evidence is made in the original opinion. A repetition of it is not deemed desirable. From Tyson's testimony, however, it appears that when Fort stated that he was hunting whiskey and was told that there was none, the Duffer boys were nearby. They said nothing but afterwards Fort called them and they went out with him. They came back a little later and measured out a quart of whiskey. From his testimony we quote:
"I first saw the whiskey when they went out doors and came back in. One of the white fellows had it then. I don't know which one. * * * He poured it in the bottle and gave it to Jim Ennis."
The witness Larry testified that he saw the Duffer boys have a sack. He said:
"I saw them pour something out of a jar. * * * They had a sack with them when they came in. * * * I discovered that it was whiskey in the sack when these two other fellows come there — Jim Ennis Fort and John Norfleet. Jim Ennis said he wanted whiskey. * * * He got one quart. When I saw it a white man had it up in his hand. * * * I don't know where he got it. * * * Ennis asked for a jar. I gave him a bottle and he poured some of it out and left the other in the jar. * * * He said part of it had been paid for and to come to the supper and he would pay the other. * * * I just saw these men let him have the whiskey. He came and took it from the white fellows. * * * The first *Page 518 
time I saw the whiskey it was in the white man's hand. * * * I saw two jars in the sack. One had been taken out. I saw the tops when they were pouring the whiskey out. I could see the tops, not the jars. I saw him take the first jar out of the sack."
We are constrained to conclude from the whole testimony (only a part of which has been quoted above but the substance of which is set out in the original opinion), that the evidence is direct to the effect that the whiskey was sold to Jim Ennis Fort and that in making the sale and handling the whiskey the appellant, Walter Duffer, and Fuller Duffer acted together in such a manner as to justify the conclusion that they were principal offenders, and that the circumstances were such as justified the jury in the conclusion that the two — Walter Duffer and Fuller Duffer — possessed more than a quart of intoxicating liquor.
The motion for rehearing is overruled.
Overruled.